COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-16-00016-CR


TINA LOUISE HERNANDEZ                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                     ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 49,968-B

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. See Tex. R. App.

P. 42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.

42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                        /s/ Bonnie Sudderth
                                        BONNIE SUDDERTH
                                        JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 23, 2016




                             2